Case 2:20-cv-01105-AB-JEM Document 46 Filed 04/30/21 Page1ofi1 Page ID #:550

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

Case No.: CV 20-01105-AB (JEMx) Date: April 30, 2021

 

 

Title: | Washoutpan.com, LLC v. HD Supply Construction Supply, Ltd.

 

 

Present: The Honorable ANDRE BIROTTE JR., United States District Judge

 

Carla Badirian Chia Mei Jui
Deputy Clerk Court Reporter
Attorney(s) Present for Plaintiff(s): Attorney(s) Present for Defendant(s):
Andrew Flores Sean D Flaherty

Brandon D Saxon

Proceedings: DEFENDANT’S MOTION TO DISMISS [27]
(Video Conference-Zoom)

Court and counsel confer.

The Court having carefully considered the papers and the evidence submitted by
the parties, and having heard the oral argument of counsel, hereby DENIES the motion
for the reasons stated on the record.

Any stay regarding discovery is lifted.
Counsel are ordered to meet and confer regarding a schedule of pretrial and trial

dates that will govern this action. The proposed schedule shall be filed by no later than
May 14, 2021.

 

00: 05

 

CV-90 (12/02) CIVIL MINUTES - GENERAL Initials of Deputy Clerk CB
